Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/16/2022. Currently, claims 1-12 are pending in the application.


Specification

The disclosure is objected to because of the following informalities: In Page 8, line 12, second paragraph, “the support substrate” does not have any antecedent in the specification. Appropriate correction is required.

Drawings

The drawings filed on 05/28/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) cancelled from the claim(s):


“a first cover plate on a side of the display substrate and spaced apart from the display substrate by a predetermined distance” in claim 1 is not shown in any of the Figures of the present Application.
“forming a first cover plate on a side of a display substrate such that the first cover plate is spaced apart from the display substrate by a predetermined distance” in claim 8 is not shown in any of the Figures of the present Application.

No mew matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1 and 8, where they recite the limitation “a first cover plate on a side of the display substrate and spaced apart from the display substrate by a predetermined distance” in claim 1 and “forming a first cover plate on a side of a display substrate such that the first cover plate is spaced apart from the display substrate by a predetermined distance” in claim 8 is not shown in any of the Figures and not described in the specification. Figures 1 of this application describe “1” as the first cover plate and “2” as the display substrate (Page 4, lines 5-10, specification of the Application), wherein there is no predetermined distance because 1 and 2 are in contact in the Figures 1-2. Thus, there is no support of this above limitation of claims 1 and 8, and hence this limitation is considered as a new matter. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are  rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 1 and 8, where they recite the limitation “a first cover plate on a side of the display substrate and spaced apart from the display substrate by a predetermined distance” in claim 1 and “forming a first cover plate on a side of a display substrate such that the first cover plate is spaced apart from the display substrate by a predetermined distance” in claim 8 is not shown in any of the Figures and not described in the specification. Figures 1 of this application describe “1” as the first cover plate and “2” as the display substrate (Page 4, lines 5-10, specification of the Application), wherein there is no predetermined distance because the first cover plate 1 and the display substrate 2 are in contact in the Figures 1-2. Thus, this limitation is not clear as to how 1 and 2 are spaced apart, and renders the claims indefinite. 

 Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.



Regarding Claims 2-7 and 9-12, these are rejected under 35 U.S.C. 112 (b), because of their dependency status from claims 1 and 8.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-12, filed on 06/16/2022 as recited in pages 8-13, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813